Citation Nr: 0122297	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an original compensable rating for status post 
removal of tooth number 17, with residual mandibular nerve 
paresthesia.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from November 1993 to 
November 1999.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  


FINDINGS OF FACT

Residuals of a tooth number 17 extraction, with residual 
mandibular nerve paresthesia, include left lip paresthesia 
indicative that the mandibular nerve was slightly, but not 
completely, severed.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for a compensable rating of 10 
percent for status post removal of tooth number 17, with 
residual mandibular nerve paresthesia, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.123, 4.124a, Diagnostic Code 8207 (2000); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

When the veteran was examined for enlistment into service in 
October 1993, a neurologic or facial abnormality was not 
reported, and she was found qualified for active service.  
Service medical records reveal that, in July 1995, the 
veteran's upper wisdom teeth and the lower left wisdom tooth 
(#1, 16 and 17) were extracted under local anesthesia.  When 
seen a few days later, it was noted that she appeared to be 
healing normally.  An August 1995 entry reflects the 
veteran's complaints of continuing numbness inside her left 
cheek (distribution of left long buccal nerve).  A September 
1995 entry describes paresthesia/anesthesia of the left long 
buccal nerve (the record indicates that distribution was 
still present, essentially unchanged since the time of 
surgery).  It was also noted that swelling along tooth #17 
was completely resolved and healing was otherwise within 
normal limits.  

Further, when she was seen in October 1996, service medical 
records document that the veteran complained of numbness 
inside her left cheek since her wisdom teeth were extracted.  
On examination, all extraction sites were within normal 
limits with negative minimal reaction to needle stick on the 
inside of the left cheek adjacent to teeth 18 to 21.  The 
clinical impression was anesthesia of the left long buccal 
nerve.  On a report of medical history completed when she was 
examined in conjunction with a medical board evaluation in 
January 1999, the veteran checked "yes" to having severe 
tooth or gum trouble, and said the bottom left side of her 
face was numb due to wisdom teeth extractions in 1994.  The 
examiner noted a loss of sensation of the left maxillary 
sinus area secondary to nerve transection due to dental work.

Post service, the veteran underwent a VA dental examination 
in May 2000.  According to the report, in July 1995, the 
veteran's teeth #1, 16 and 17 (wisdom teeth) were extracted.  
The VA examiner noted that one of the complications to 
extraction of #17 was injury to the mandibular nerve that 
could cause numbness (paresthesia).  According to the 
examination report, the veteran appeared to have paresthesia 
at the corner of her left lip, that indicated that the 
mandibular nerve was only slightly injured during the removal 
of tooth #17, but not completely cut, as this nerve was the 
primary innervation to the lower left mandible.  

In her March 2001 notice of disagreement and May 2001 
substantive appeal, the veteran said her paresthesia extended 
beyond her left lip to the left side of her face, from her 
left cheekbone to her chin, an area of about "2" x 11/2 "".  
She was unable to feel the outside and inside of her left 
cheek, causing her to constantly bite her inner cheek.  The 
veteran indicated that she experienced loss of reflexes due 
to an inability to use the left side of her mouth when 
talking, and she had a sensory disturbance because she was 
unable to feel pain when she bit on the inside of her mouth.  
She had to learn to breathe while running because her mouth 
felt as if she were drooling out of the left side of her 
mouth.

In March 2001, the RO granted service connection for status 
post removal of tooth number 17 with residual mandibular 
nerve paresthesia.  A noncompensable disability evaluation 
was assigned.

II.  Legal Analysis

A.  Preliminary Matter-Veterans Claims Assistance 
Act

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his or 
her claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.103(a) (2000).  This duty to assist includes conducting a 
thorough and contemporaneous medical examination of the 
veteran that takes into account the records of prior medical 
treatment and prior examinations.  Precedential caselaw of 
the United States Court of Appeals for Veterans Claims has 
confirmed this obligation over the years.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); Lineberger v. Brown, 
5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 Vet. App. 
454, 456 (1993); see also 38 C.F.R. § 3.326 (2000).  

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, which provides that, upon 
receipt of a complete or substantially complete application, 
the Secretary shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (recently codified as amended at 
38 U.S.C. § 5103 (West Supp. 2001)).  The VCAA also requires 
the Secretary to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  VCAA § 3(a), 114 Stat. 2096, 2097-98 
(recently codified at 38 U.S.C. § 5103A (West 2001)).

The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The Board notes that the present matter has not 
been subjected to the well-grounded-claim requirement, and 
thus those provisions of the VCAA relating to the elimination 
of that requirement are therefore moot in this matter.

This new statute is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA 
§ 7(a), 114 Stat. 2096, 2099-2100.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Secretary of Veterans 
Affairs has issued regulations to implement the VCAA, found 
at 66 Fed. Reg. 45,620-632 (Aug. 29, 2001).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  The RO, in the denial 
notification letter dated in March 2001, and the statement of 
the case, issued in May 2001, has set forth the law and facts 
in a fashion that clearly and adequately informed the 
claimant of the specific type of evidence needed to 
substantiate her claim.  Furthermore, the VA dental 
examination provided to the veteran in May 2000 fulfilled the 
RO's requirement to afford the veteran a current examination 
prior to consideration of her claim for a compensable rating 
for the service-connected extraction of tooth number 17, with 
residual mandibular nerve paresthesia.

The veteran has neither submitted nor made reference to any 
additional records that would address her service-connected 
mandibular nerve disability.  Given the circumstances of this 
matter, the Board cannot find any basis under the VCAA to 
defer adjudication. 

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the claimant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA 
has satisfied its duty to assist the veteran in apprising her 
as to the evidence needed, and in obtaining evidence 
pertaining to her claim, under both former law and the new 
VCAA and regulations.  38 U.S.C.A. § 5107(a) (West 1991); 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  Under both previous law and the VCAA, when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.102 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

B.  Entitlement to a Compensable Rating

The veteran seeks an original compensable rating for her 
service-connected extraction of tooth number 17, with 
mandibular nerve paresthesia.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2000).

In general, the degree of impairment resulting from a 
disability is a factual determination, and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found -- a practice known as assigning"staged" ratings.  
Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  Reference is made to 
the nerve involved for the particular diagnostic code number 
and rating. The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123.

The veteran's service-connected disability is evaluated under 
Diagnostic Code (DC) 8207.  See 38 C.F.R. § 4.124.  That code 
specifically pertains to disabilities involving paralysis of 
the 7th (facial) cranial nerve.  It provides that an 
evaluation for facial cranial nerve paralysis is dependent 
upon the relative degree of loss of innervation of the facial 
muscles.  Id.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  Id.  A 30 percent 
evaluation requires complete paralysis.  Id.

In this case, with consideration of the doctrine of 
reasonable doubt, the Board will exercise its discretion to 
conclude that the noncompensable evaluation is not 
appropriate, since the veteran has described left lip 
paresthesia that the recent VA examiner said indicated the 
mandibular nerve was slightly injured during the removal of 
tooth #17.  In fact, the evidence of record reveals that, 
when she was examined by VA in May 2000, it was recorded that 
the veteran had undergone extraction of her wisdom teeth, 
including tooth number 17 in July 1995.  The VA examiner 
noted that one of the complications to extraction of tooth 
number 17 was injury to the mandibular nerve that could cause 
numbness (paresthesia).  According to the examination report, 
the veteran appeared to have paresthesia at the corner of her 
left lip that indicated that the mandibular nerve was 
slightly injured during the removal of number 17, but not 
completely cut.  No other residual impairment as a 
consequence of the inservice extraction of tooth number 17 
was reported.

Therefore, given the nature of the original extraction and 
the chronic residual disability, the Board finds a 10 percent 
evaluation, contemplating moderate incomplete paralysis, is 
appropriate.  The benefit of the doubt has been resolved in 
the veteran's favor to this limited extent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.123, 
4.124a, DC 8207.  

Even though the Board has determined that a compensable 
rating of 10 percent is warranted in this case, there is not 
a question as to whether the 20 percent rating should be 
assigned.  38 C.F.R. § 4.7.  First, the Board has so 
determined by giving the benefit of the doubt to the veteran.  
Second, given the available diagnostic codes, the disability 
picture is comparable to moderate incomplete paralysis, but 
the degree of functional impairment as demonstrated by the 
findings on examination does not appear to approximate the 
type or degree of loss that would have resulted from severe 
incomplete paralysis.  Therefore, the 10 percent rating, and 
no more, is more appropriate under the facts of this case.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes, other than 8207, do not provide a basis to assign an 
evaluation higher than the compensable 10 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit of the doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) (both old and new versions) is appropriate in this 
case.  As stated, the level of disability is approximately 
commensurate with a 10 percent rating under Diagnostic Code 
8207, and the appeal is granted to this extent.

ORDER

An initial rating of 10 percent for extraction of tooth 
number 17 with residual mandibular paresthesia is granted, 
subject to the statutes and regulations governing the payment 
of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

